McDonald, Judge
*8Aggravated assault by adult male upon a female is the offense, with punishment assessed at thirty days in jail and a fine of $200.
Trial was before the court, without the intervention of a jury.
The state’s evidence reflects the following:
Mary Elizabeth Keeble was the wife of the appellant. On July 10, 1959, when appellant came home from work he appeared to have been drinking and had failed to bring some groceries his wife had requested him to bring. She asked: “Why don’t you quit being a child about things and try to reason things out?” Appellant then hit her in the face with his fist, flung her on the bed, swung her into a steel standing closet, and, again with his fist, beat her on her face, neck, ear, and eyes, and twisted her arms. She screamed, and a neighbor said to him: “Turn the woman loose.” Mrs. Keeble then went to the refrigerator for a drink of water, after which she left the house, went next door to a neighbor’s, reported the incident, and called the police. The evidence further reflects that Mrs. Keeble was taken to Baylor Hospital and that after being treated for her injuries, visible to other witnesses, she was released.
Appellant testified in his own behalf. His testimony was to the effect that his wife was an unstable person; that she was the instigator of the scuffle. Appellant denied hitting her, however, stating that his wife’s injuries must have been the result of a fall.
We find the evidence sufficient to support the conviction.
Appellant has not favored us with a brief.
No formal bills of exception appear in the transcript. The informal bills of exception contained in the statement of facts have been reviewed, and none of them reflect error.
The judgment is affirmed.